United States District Court
DISTRICT OF NEW HAMPSHIRE

United States of America
Vv.

Jan Freeman

CASE NUMBER: 1:21-cr-00041-JL-01
MOTION TO MODIFY PRE-TRIAL RELEASE CONDITIONS
Now Comes the Defendant, Ian Freeman, by and through counsel, and requests that
certain conditions of his pre-trial release be modified.
As grounds for and in support of this motion, it states as follows:
1, Ian Freeman awaits trial; anticipated to begin sometime in mid-2022.
2. He was released from custody on or about May 21, 20921. The Defendant has
complied with all conditions set forth by the Court.
3. He requests that certain conditions be modified:
a. That his ankle monitor be removed; and
b. That he be granted the ability to have contact with Michael Hampton,
Colleen Fordham, Mark Edgington, Chris Rietmann and Aria DiMezzo.
4. With regard to the ankle monitor, it is our understanding that Scott Davidson of
U.S. Probation, would not object to the removal of the monitor. It is our understanding that
Freeman has complied with all conditions and requests while on pre-trial release. He will
continue to cooperate with probation in the future.
5. With regard to the named individuals in Paragraph #3 of this motion, none of
them have requested that Freeman have no contact with them. For the most part they are

business or Church affiliated. For example. Hampton is the IT guy for the Church, an important

1
position and one where Freeman and he must communicate. Mark Edgington has been working
with Freeman for over a decade and is an intricate and essential part of the Free Talk Live
Production.

6. Freeman also needs to discuss matters with Colleen Fordham and Chris Reitmann
as Freeman us the property manager of the Church property which includes the Mighty Moose
Mart. Fordham and Reitmann run the business.

7. No allegations of intimidation or witness tampering have been asserted by any
individual that Freeman is restricted from contacting. In fact, all individuals would invite
contact.

8. With regard to the no contact with “Nobody,” Freeman would need to discuss
certain business dealings with him concerning the development if a software application “Cell
411.” Nobody is the lead developer and Freeman is the manager on behalf of the Church. They
are working with software programmers located in India and coordinated communication is
necessary.

9. Counsel’s staff has contacted the United States Assistant Attorney, John F.
Kennedy, Esq, and the Government objects to this motion. j ;

September 9, 2021 / iz =

 

 

Date Signature
Matk L. Sisti
Print Name
387 Dover Road
Address
Chichester. NH _ 03258
City State Zip Code
(603) 224-4220
Phone Number
CERTIFICATION

I hereby certify that a copy of this appearance was forwarded to Assistant United States
Attorney John Kennedy, electronically through EFC on ey 9, 2021.

 

 

September 9, 2021 Lf
t
Date Signature | /
S
Mark L. Sisti
Print Name
